In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          No. 07-13-00370-CV


                                          EX PARTE R.D.H.

                             On Appeal from the 137th District Court
                                     Lubbock County, Texas
           Trial Court No. 2013-507,177, Honorable John J. "Trey" McClendon, Presiding

                                             July 14, 2014

                                  MEMORANDUM OPINION
                     Before CAMPBELL and HANCOCK, JJ. and BOYD, S.J.1


       On June 24, 2014, the parties to this appeal filed a joint motion to reverse the

judgment and render a judgment in accordance with the parties’ settlement agreement.

Because this motion complies with the requirements of Texas Rule of Appellate

Procedure 42.1(a)(2), we will grant the motion. However, the parties request this Court

to render judgment in accordance with their agreed order of expunction. See TEX. R.

APP. P. 42.1(a)(2)(A). Our review of the motion and the proposed agreed order has

convinced this Court that the parties actually intended that this Court set aside the trial

court’s judgment without regard to the merits and remand the case to the trial court for

       1
           John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.
rendition of judgment in accordance with the agreed order of the parties. See TEX. R.

APP. P. 42.1(a)(2)(B). Further, in accordance with the motion, the parties will pay their

own costs incurred by this appeal. See TEX. R. APP. P. 42.1(d). Because the motion is

jointly filed by each of the parties, no motion for rehearing will be entertained, and our

mandate will issue forthwith.




                                         Mackey K. Hancock
                                             Justice




                                            2